Case 1:14-cv-01574-RGA Document 224 Filed 09/30/19 Page 1 of 1 PageID #: 10087




                                           September 30, 2019

VIA CM/ECF & HAND DELIVERY
The Honorable Richard G. Andrews
United States District Court for the District of Delaware
844 N. King Street
Wilmington, Delaware 19801

                Re:      Reckitt Benckiser Pharm. Inc., et al. v. Watson Labs. Inc., et al.,
                         C.A. No. 14-1574-RGA

Dear Judge Andrews,

        The parties hereby jointly submit this status letter in response to the Court’s August 21, 2019 Order
(D.I. 502, C.A. No. 13-1674-RGA).

        The Federal Circuit’s opinion in the appeals in the above-captioned case affirmed the Court’s
judgment in all aspects. The Federal Circuit did not remand with instruction to vacate, or otherwise require
any action by the Court. Accordingly, there is no further action needed in this case, and it may be closed.

                                                          Respectfully submitted,

                                                          /s/ John C. Phillips, Jr.

                                                          John C. Phillips, Jr. (No. 110)

cc:     All counsel of record (via CM/ECF & email)
